Banke, Judge.
The question presented upon appeal is whether the trial court was correct in striking the defendant’s answer and in entering default judgment for the plaintiff when the defendant failed to appear upon the call of the case for trial. See Code § 24-3341. Held:
Defendant concedes that publication of the date and time of trial in the official organ of the county was accomplished. Such notice was sufficient under the provisions of Code Ann. § 81A-140. See Jones v. N. A. Acceptance Corp., 148 Ga. App. 392 (251 SE2d 313) (1978); Spyropoulos v. Linard Estate, 148 Ga. App. 380 (251 SE2d 327) (1978); Rockmart Bank v. Beck, 129 Ga. App. 457 (199 SE2d 907) (1973).

Judgment affirmed.


McMurray, P.J.,and Underwood, J., concur.

J. Stephen Clifford, for appellee.